Filed 1/20/21 P. v. Martin CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

THE PEOPLE,                                                           B300170

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. TA138957)
         v.

ANTHONY MARTIN,

         Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County. Tammy Chung Ryu, Judge. Affirmed.
      Heather L. Beugen, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Susan
Sullivan Pithey, Assistant Attorneys General, David E. Madeo
and Blythe J. Leszkay, Deputy Attorneys General, for Plaintiff
and Respondent.
      Anthony Martin (defendant) appeals from a restitution
order entered after defendant pleaded no contest to one count of
assault by means of force likely to produce great bodily injury
(Pen. Code, § 245, subd. (a)(4)) on Terria Cooley (Cooley).1
Defendant argues that the restitution order was not supported by
the evidence because the payments were partially related to an
alleged earlier incident between the two individuals.
      Defendant did not present any evidence at the hearing to
overcome the presumption that payments made by the California
Victim Compensation Board (Board) were a result of his conduct.
Further, the evidence in the record supports the court’s
restitution order. Therefore, we affirm the order.
                   STATEMENT OF FACTS2
      On November 5, 2015, defendant was driving Cooley to the
service department at George Chevrolet, where Cooley’s truck
was being repaired. Cooley believed that defendant was on PCP.
Cooley and defendant had known each other for 10 to 12 years,
and had been dating for about a year.
      Defendant told Cooley that he needed to pull over but did
not provide her with a reason. Defendant pulled his car over and
parked near Compton Boulevard and Pearl Avenue. Defendant
removed a metal baseball bat from his trunk, opened the
passenger door, and pulled Cooley out of the front passenger seat.
Cooley tried unsuccessfully to run. Defendant held her with one


1     All further statutory references are to the Penal Code
unless otherwise noted.

2     Defendant entered a no contest plea pursuant to People v.
West (1970) 3 Cal.3d 595. Therefore, the facts in this section are
taken from the February 18, 2016 preliminary hearing.




                                 2
hand and used his other hand to hit her three to four times on
the left shoulder with the bat. Defendant hit her harder than she
had ever been hit before. Cooley felt excruciating pain and
started to feel faint. She screamed. Defendant pushed her to the
ground, got back in his car, throwing liquid out the window as he
drove away.
       Cooley called police and was transported to the hospital.
The assault resulted in nerve damage, for which Cooley received
physical therapy and may need surgery. At the time of the
preliminary hearing, she had numbness in her fingers.
       The police report indicated that defendant was Cooley’s
cousin, however, Cooley testified that was a mistake, and she
tried to clarify that defendant was her boyfriend, not her cousin.
When Detective Sarah Dieguez interviewed Cooley on November
17, 2015, Cooley said that defendant was her cousin and did not
indicate that they were dating. Detective Dieguez interviewed
Cooley again on November 23, 2015. Cooley did not inform
Detective Dieguez that defendant was her boyfriend until
February 2, 2016.
       Cooley testified on cross-examination that she had previous
arrests and convictions for theft-related offenses between 2000
and 2009, including a conviction for grand theft, an arrest for
robbery, an arrest for first-degree burglary, and two convictions
for petty theft with a prior.
       In 2015, a few months after Cooley and defendant started
dating, Cooley was arrested for domestic violence. She and
defendant were arguing when one of defendant’s associates got
involved and began choking her. She defended herself but was
arrested because one of the men involved had scratches on his
hands.




                                3
                    PROCEDURAL HISTORY
      In a one-count information filed on March 3, 2016, it was
alleged that on November 5, 2015, defendant assaulted Cooley
with a bat, in violation of section 245, subdivision (a)(1). On
February 18, 2016 Cooley and Detective Dieguez testified at
defendant’s preliminary hearing.
      On April 20, 2016, the trial court granted the prosecution’s
motion to amend the information to add count two, charging
defendant with assaulting Cooley with force likely to cause great
bodily injury in violation of section 245, subdivision (a)(4), on
November 5, 2015. The same day, pursuant to a plea agreement,
defendant pled no contest to count 2. Count 1 was dismissed and
defendant was placed on formal probation for a term of three
years. Defendant was also ordered to pay restitution pursuant to
section 1202.4, subdivision (f).
      On April 12 and 19, 2019, the court held a contested
restitution hearing. On April 12, 2019, Board restitution
specialist Krystina Dailey testified, explaining that crime victims
can apply to the Board for reimbursement of mental health,
medical, wage loss, and burial expenses. Dailey presented a
packet requesting restitution for Cooley’s expenses totaling
$6,980.72, with supporting documentation. The documents listed
the “date of occurrence” or “date of current injury” as either
October 12, 2015, or November 5, 2015. The Board’s verification
unit reviewed the claims for restitution to ensure they were
“reasonably related to the underlying crime.”
      Defense counsel argued that the October date listed on the
forms predated the charged incident, which raised a question
about whether the expenses were a result of the charged crime.
The court acknowledged the discrepancy and ordered the medical




                                 4
bills and doctor submissions for in camera review, so it could
attempt to determine why there were two dates.
       The restitution hearing continued on April 19, 2019. The
trial court had conducted an in camera review of the many
documents submitted by the Board, and indicated that according
to the records, Cooley claimed a prior incident of domestic
violence involving defendant on October 12, 2015. The trial court
stated that the mental health counseling, as well as the physical
therapy that Cooley received, pertained to both incidents. The
court stated that “[one] cannot separate [the two incidents].
They’re reasonably related and close in time.” The trial court
agreed that Cooley did not report the prior alleged domestic
violence incident in the police reports related to the November 5,
2015 incident. However, the trial court relied on the pre-plea
report which stated that Cooley had mentioned two or three prior
incidents of domestic violence.3
       After hearing the arguments of the parties, the trial court
ordered defendant to pay the Board a total of $6,815.72 in
restitution for Cooley’s bills for physical therapy and mental
health counseling.
       On June 5, 2019, Cooley filed a timely notice of appeal from
the trial court’s restitution order.




3     The trial court disallowed restitution for dental work
because Cooley’s injuries upon discharge from the hospital for the
charged crime did not match the dental work she later received.
Although the hospital paperwork indicated she had fractured
teeth, it did not say her teeth were missing. The court found an
insufficient nexus between the crime and her dental treatment.




                                 5
                            DISCUSSION
       Defendant contends that Cooley’s unsubstantiated claim of
prior domestic violence is not sufficient to support the trial court’s
order that defendant pay for economic losses related to the
alleged prior domestic violence. Defendant requests that the
restitution order be stricken and the matter remanded for a new
hearing and issuance of a pro rata restitution order.
I. Applicable law and standard of review
       The California Constitution vests in “all persons who suffer
losses as a result of criminal activity . . . the right to seek and
secure restitution from the persons convicted of the crimes
causing the losses they suffer.” (Cal. Const., art. I, § 28, subd.
(b)(13)(A).) “By its very terms, this provision expresses the
‘unequivocal intention of the People of the State of California’
that ‘every victim who suffers a loss shall have the right to
restitution from those convicted of the crime giving rise to that
loss.’” (People v. Selivanov (2016) 5 Cal.App.5th 726, 784
[citations omitted] (Selivanov).)
       Section 1202.4 implements the “broad constitutional right
to restitution.” (Selivanov, supra, 5 Cal.App.5th at p. 784.) It
provides, “It is the intent of the Legislature that a victim of crime
who incurs an economic loss as a result of the commission of a
crime shall receive restitution directly from a defendant convicted
of that crime.” (§ 1202.4, subd. (a)(1).) Section 1202.4 mandates
restitution, providing that the court “shall” order the defendant
to pay “[r]estitution to the victim or victims, if any, in accordance
with subdivision (f), which shall be enforceable as if the order
were a civil judgment.” (§ 1202.4, subd. (a)(3)(B).) Subdivision (f)
provides: “in every case in which a victim has suffered economic
loss as a result of the defendant’s conduct, the court shall require




                                  6
that the defendant make restitution to the victim or victims in an
amount established by court order, based on the amount of loss
claimed by the victim or victims or any other showing to the
court.” (§ 1202.4, subd. (f), italics added.) It further specifies
that restitution “shall be of a dollar amount that is sufficient to
fully reimburse the victim or victims for every determined
economic loss incurred as the result of the defendant’s criminal
conduct, including . . . (B) Medical expense[,s and] (C) Mental
health counseling expenses.” (§ 1202.4, subd. (f)(3).) When, as a
result of the defendant’s conduct, the victim receives assistance
from the Board, “the amount of assistance provided shall be
presumed to be a direct result of the defendant’s criminal conduct
and shall be included in the amount of the restitution ordered.”
(§ 1202.4, subd. (f)(4)(A).)
       The amount of assistance provided “shall be established by
copies of bills submitted to the [Board] reflecting the amount paid
by the [B]oard.” (§ 1202.4, subd. (f)(4)(B).) Certified copies of
these bills, “together with a statement made under penalty of
perjury by the custodian of records that those bills were
submitted to and were paid by the [B]oard, shall be sufficient to
meet this requirement.” (§ 1202.4, subd. (f)(4)(B).) A defendant
“may be liable for restitution for injuries caused by his conduct
even if other causes contributed to the injuries.” (People v.
Lockwood (2013) 214 Cal.App.4th 91, 101 (Lockwood).) In
addition, restitution may be proper “even when the loss was not
necessarily caused by the criminal conduct underlying the
conviction,” but “where the loss was caused by related conduct
not resulting in a conviction.” (People v. Carbajal (1995) 10
Cal.4th 1114, 1121.)




                                 7
       Under this statutory framework, once the Board has
determined that a victim’s expenses were caused by the
defendant’s criminal conduct, “the defendant’s conduct is
presumed to be a cause in fact of the Board’s payment.”
(Lockwood, supra, 214 Cal.App.4th at p. 101.) This framework
thus “imposes upon defendant the burden to prove the
nonexistence of the presumed fact – that is, to prove his conduct
is not a cause in fact of the Board’s payment.” (Ibid., citing Evid.
Code, § 606.)
       Thus, since the presumption affects the burden of proof, “a
defendant challenging the presumption cannot prevail unless he
establishes that his conduct did not cause the victim’s injuries.”
(Lockwood, supra, 214 Cal.App.4th at p. 101.) To do so, the
defendant must produce evidence “to prove his conduct is not a
cause in fact of the Board’s payment.” (Ibid.)
       Where there is conflicting evidence as to the cause of the
damage, we review the conflicting evidence under the substantial
evidence standard. (People v. Rubics (2006) 136 Cal.App.4th 452,
462 [disapproved on other grounds in People v. Martinez (2017) 2
Cal.5th 1093, 1103-1104].) Under that standard, “[i]f there is
some evidence to support the court’s ruling, disputed or not, we
will affirm the court’s order.” (Ibid.)
II. Defendant presented no evidence to rebut the
presumption that he caused the losses
       When, as a result of the defendant’s criminal conduct, the
victim receives assistance from the Board, “the amount of
assistance provided shall be presumed to be a direct result of the
defendant’s criminal conduct and shall be included in the amount
of the restitution ordered.” (§ 1202.4, subd. (f)(4)(A).) The Board
may establish the amount of assistance provided with certified




                                 8
copies of the bills, together with a statement, made under penalty
of perjury by the custodian of records. (§ 1202.4, subd. (f)(4)(B).)
There is no dispute that these requirements were met in this
case, creating a presumption that the amount of assistance
provided by the Board to Cooley was a direct result of defendant’s
criminal conduct.
       In order to rebut this presumption, defendant was required
to establish, by presentation of conflicting evidence, that his
conduct did not cause the victim’s injuries. (Lockwood, supra,
214 Cal.App.4th at p. 101.) Defendant presented no evidence at
all at the restitution hearing. Therefore, there existed a
statutory presumption that his conduct caused the victim’s losses
which the Board reimbursed. Due to the statutory presumption,
the trial court had no discretion to deny the Board’s claim for
reimbursement. (§ 1202.4, subd. (f)(4)(A).)
III. The evidence supported the trial court’s restitution
order
       The record shows that the trial court took extra care in
reviewing in camera voluminous records to determine the
amount of restitution for the different dates. Defendant thus
received an even greater level of review than that to which he
was entitled. (Lockwood, supra, 214 Cal.App.4th at p. 101.)
       The question of whether the defendant was required to
reimburse the Board is governed by the “substantial factor” test
for proximate cause of the victim’s loss. (Lockwood, supra, 214
Cal.App.4th at p. 102.) This standard is broad, requiring only
that “‘“‘the contribution of the individual cause be more than
negligible or theoretical.’”’” (Ibid.) The evidence provided by the
pre-plea report, in which Cooley reported prior incidents of
domestic violence, along with the certified copies of the bills,




                                 9
provided sufficient evidence that defendant’s conduct contributed
to Cooley’s expenses in a way that was more than negligible or
theoretical.
      Further, even if certain expenses were partially
attributable to another cause, the trial court found that such
expenses were inseparable from those incurred as a result of the
November 5, 2015 incident. Whether some of the expenses
incurred were partially attributable to another cause does not
absolve defendant of the responsibility of reimbursing those
expenses. (Lockwood, supra, 214 Cal.App.4th at p. 101.) This is
true even if the contributing incident did not result in a criminal
conviction. (People v. Carbajal, supra, 10 Cal.4th at p. 1121.)
      The evidence in the record, although disputed by
defendant, supports the trial court’s order. (People v. Rubics,
supra, 136 Cal.App.4th at p. 462.)4
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                                  ___________________________, J.
                                  CHAVEZ
We concur:

________________________, P. J. ___________________________, J.
LUI                             HOFFSTADT




4     We reject defendant’s arguments concerning Cooley’s
credibility as we do not consider credibility on appeal, as that is
within the exclusive realm of the trial court. (People v. Zamudio
(2008) 43 Cal.4th 327, 357.)




                                10